Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 04/02/2019 of US patent 9,243,245, Issued on Jan. 26, 2016. 
More than one reissue applications of US Patent 9,243,245 are currently pending. The present reissue application 16/373,429 is reissue divisional of reissue application 15/881,604, now abandoned.
Currently, reissue applications 16/249759, 16/373,429, 16/373459 and 16/373978 of US Patent 9,243,245 are pending.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,243,245 was issued from US application 12/767,702, filed on April 26, 2010; Which is a continuation of application PCT/NL2008/050673, filed October 27, 2008; Which claims priority to provisional application 61/000,670, filed October 26, 2007.
Status of Claims and Claim Interpretation
The original claims 1-22 of the issued `245 patent are canceled, and new claims 23-44 are added by the amendment 04/02/2019 in this reissue application.
Claims 23, 29, 33 are the independent claims. Claims 23 recite a composition comprising AON of 13-50 nt complementary to Exon 53 and a steroid; claims 29 and 33 recite methods in which the composition comprising antisense oligonucleotide and a steroid is administered.
Note claim 37 is a new claim, however the 4/2/2019 amendment states that the claim is previously presented. According to 37 CFR 1.173 (b)(2) the parenthetic expression should be (NEW) since the claim is newly added in this reissue. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 23-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20200199590 A1 (the `590) in view of Reitter (Brain & Dev. 17(suppl): 39-43, 1995) and Wilton (Acta Myolgica. 2005. XXIV: pages 222-229).

The `590 discloses several antisense oligonucleotides (AONs) capable of binding to a portion of exon 53 to induce exon skipping. The `590 discloses that the AONs are 100% complementary to a portion of exon 53 and pharmaceutical compositions thereof, and methods of treating Duchenne muscular dystrophy (DMD) by administering the AON to a patient (0027-0030). Table 1A and Table 39 disclose antisense oligonucleotides that are 100% complementary to a portion of exon 53. Specifically, the AON of SEQ ID NO: 193 (col.10, 0263, Table 39) is 31 nucleotides in length, which comprises 2`-O-methyl-phosphorothiate antisense oligonucleotides (non-natural modifications)(0088) and induces exon 53 skipping. The `590 discloses that AON of SEQ ID NO: 193 directed to exon 53 induced the strongest exon 53 skipping (0264). The `590 discloses kits comprising the AON of the invention (0031).
The `590 fails to teach the combination of the AON and a steroid. Reitter and Wilton in the same field of endeavor teach the use of steroids in treatment of DMD. Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). The mode of action was thought to be related to the anti-inflammatory properties of steroids and their ability to “enhance mitochondria” and to increase the predominance of type 1 muscle fibers. Both prednisone 0.75 mg/kg/day and deflazacort (DFC) 0.9 mg.kg/day improve the course of DMD (page 42, abstract). The results in Reitter’s 
Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222, left column). Wilton specifically teaches that exon skipping may reduce the severity of DMD. Wilton concludes that “the outcome of the AO therapy may be further improved if other treatments shown to be beneficial, including corticosteroids, are also included” (see page 227). 
In view of the teachings in Reitter and Wilton it would have been obvious to one of ordinary skill in the art at the time of the invention to make a composition comprising both the glucocorticoids and the antisense oligonucleotides. One would have been motivated to do so in order to simultaneously gain the advantages of each treatment modality. MPEP 2144.06 citing in re Kerkhoven states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Similarly in this case both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to have administered the composition comprising an antisense oligonucleotide and a steroid to reduce symptoms of DMD or BMD in an individual. One would have had a reasonable expectation of success because each approach had been used with success previously, since `590 discloses a method of treating DMD by administering to a patient in need thereof an effective amount of the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides and Reitter has shown that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD. 
The `590 discloses pharmaceutical composition comprising the AON and a pharmaceutically acceptable carrier, diluent, or excipient (0095-0096). Thus, the pharmaceutical .
3.	Claims 23-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,534,879 (Issued on 5/19/2009 with the effective filing date of 3/21/2003)(herein “van Deutekom”)) and Reitter and Wilton.
van Deutekom teaches a method for making chemically modified antisense oligonucleotides (AONs) that induce exon skipping in dystrophin pre-mRNA from a Duchenne muscular dystrophy (DMD) allele wherein the antisense oligonucleotides target several exons (col.5:3-6, 44-63 ). van Deutekom teaches the studies provide a promising proof of principle for antisense-based therapy for DMD and may be applicable to a variety of DMD mutations. Van Deutekom teaches AON of 18 nucleotides in length (SEQ ID No. 29) having 18 consecutive nucleotides of instant SEQ ID No. 256 (see alignment below) wherein the oligonucleotide is capable of skipping exon 53 (Table 2, Example 2).
SEQ ID No. 256    CUGUUGCCUCCGGUUCUG 
van Deutekom       CUGUUGCCUCCGGUUCUG 
van Deutekom also teaches the AON comprises modifications to enhance stability and efficacy and specifically discloses morpholino phosphoramidate modified AONs (col.6: 29-31), pharmaceutical compositions thereof (col.10: 20-25). van Deutekom teaches targeting the exon inclusion signals and splice regions of the exon and teaches methods of testing the antisense oligonucleotides for the ability to induce exon skipping in assays using myoblasts obtained from muscle biopsies (Examples 1, 2). van Deutekom teaches the antisense oligonucleotide can have up to 50 nucleotides complementary to the target exon (column 6). Further, van Deutekom 
van Deutekom teaches that DMD and Becker muscular dystrophy (BMD) are caused by mutations in the DMD gene (col.4:41-43).  Dystrophin is an essential component of dystrophin glycoprotein complex, and frame shifting mutations in the DMD gene result in dystrophin deficiency in muscle cells (col.4:51-57). van Deutekom teaches that by targeted skipping of a specific exon induced by binding of AONs, a DMD phenotype can be converted to milder BMD  (col.5:1-10, 54-64). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to administer the AONs to a patient for reducing symptoms of DMD or BMD by increasing the production of functional dystrophin protein in a cell. Further, in view of teachings in van Deutekom it would have been obvious to a person of ordinary skill in the art to generate several AONs of different lengths since the sequence of exon 53 was well known at the time of the invention and the AON of van Deutekom has 18 consecutive bases of the base sequence of SEQ ID NO: 256, which correspond to exon 53 and induces exon skipping. Thus, it would have been obvious to use the methods of van Deutekom to generate AONs of different lengths including 14 to 25-mer in efforts of finding the most efficient antisense oligonucleotide. 
Van Deutekom fails to teach the combination of the AON and a steroid as in present claims. However, Reitter and Wilton in the same field of endeavor teach the use of steroids in treatment of DMD. Reitter teaches that glucocorticoids had been used to ameliorate symptoms of Duchenne Muscular Dystrophy (DMD) since 1974 (page 39). Both prednisone 0.75 mg/kg/day and deflazacort (DFC) 0.9 mg.kg/day improve the course of DMD (page 42, abstract). The results in Reitter’s study suggest that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD (Abstract). Wilton teaches antisense oligonucleotide induced exon skipping in the treatment of Duchenne muscular dystrophy (DMD) (Abstract and the entire document). Potential therapies in treatment of DMD include the administration of corticosteroids, antisense induced oligonucleotide induced exon skipping were known in the art (page 222, left column). Wilton teaches that AONs with novel backbone chemistry, phosphoro-amide morpholino oligonucleotides (PMOs) have an uncharged backbone and exhibit remarkable biological stability, as there are no enzymes that can recognize and degrade the morpholino structure (page 224) and teaches that PMOs are even more efficient than the 2`-O-MeAOs when administered by intramuscular injections in the mdx mouse model of muscular dystrophy (225). 
In view of the teachings in Reitter and Wilton it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the steroid and the AON together into a single composition. A person skilled in the art would have been motivated to do so in order to simultaneously gain the advantages of each treatment modality. MPEP 2144.06 citing in re Kerkhoven states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In this case, both compositions (antisense oligonucleotides and steroids) were used for treating the symptoms of muscular dystrophy and it would have been obvious to formulate them together for direct delivery to muscle. It would have been obvious to administer an antisense oligonucleotide (a first compound) and a steroid (a second compound) to reduce symptoms of DMD or BMD in an individual by increasing the production of functional dystrophin protein in a cell. One would have had a reasonable expectation of success because each approach had been used with success previously, since van Deutekom teaches a method of treating DMD using the designed antisense oligonucleotide or a pharmaceutical composition comprising the disclosed antisense oligonucleotides and Reitter has shown that prednisone (steroid) is efficient in slowing down the decline of muscle strength in DMD and further Wilton suggests the use of the corticosteroids and antisense oligonucleotide molecule together for the treatment of DMD. As per MPEP 2112.01.II, the claimed functional property (the composition increases the ratio of dystrophin to laminin-α2 in muscle tissue) of the present claims is necessarily present since the combined references teach identical chemical composition. Further, in view of the combined teachings of the references above, it would have been obvious to a person of ordinary skill in the art at time of the invention to package the AON and steroid together into a kit as in the present claims 35-37, 39.  Thus the invention as a whole was prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 35 of copending Application No. 16/249759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 24 of the `759 application recites a combination of steroid and a morpholino phosphorodiamidate antisense oligonucleotide (AON) of 20-24 nts in length and the AON is 100 % complementary to a portion of exon 53, comprises non naturally occurring modification and induces skipping of exon 53 as in the present claim 23. Since the compositions are identical, the claimed functional property (the composition increases the ratio of dystrophin to laminin-α2 in muscle tissue) of the claim 23 is necessarily present in the composition of reference claim 24. The AON of claim 24 is 20-24 nt length, which reads on the AON of length 14 to 25 nucleotides of the present claims 24-25. The morpholino phosphorodiamidate AON of claim 24 reads on the modifications of the present claims 26-28.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2.	Claims 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 32 of copending Application No. 16/249777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 24 of the `777 application recites a combination of steroid and a morpholino phosphorodiamidate antisense oligonucleotide (AON) of 25 nts in length and the AON is 100 % complementary to a portion of exon 53, comprises non naturally occurring modification and induces skipping of exon 53 as in the present claim 23. Since the compositions are identical, the claimed functional property (the composition increases the ratio of dystrophin to laminin-α2 in muscle tissue) of the claim 23 is necessarily present in the composition of reference claim 24. The AON of claim 24 is 25 nt length, which reads on the AON of length of up to 25 nts of the present claims 24-25. The morpholino phosphorodiamidate AON of claim 24 reads on the modifications of the present claims 26-28.
 Claim 32 of the `777 application recites a method of treating DMD or BMD comprising administering to a subject a therapeutically effective amount of combination claim 24. Thus, the reference claim 32 reads on the present claim 29 method for alleviating symptoms of DMD or BMD.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

					Conclusion
New claims 23-44 are rejected and original claims 1-22 of the `245 patent are canceled.
Ongoing Duty to Disclose

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991